                                             1   JEFFRY BUTLER (Bar No. 180936)
                                                 jeffry.butler@dentons.com
                                             2   PAULA M. YOST (Bar No. 156843)
                                                 paula.yost@dentons.com
                                             3   DENTONS US LLP
                                                 One Market Plaza, Spear Tower, 24th Floor
                                             4   San Francisco, California 94105
                                                 Telephone:     (415) 267-4000
                                             5   Facsimile:     (415) 267-4198
                                             6   Attorneys for Plaintiff
                                                 YOCHA DEHE WINTUN NATION
                                             7

                                             8                                   UNITED STATES DISTRICT COURT

                                             9                               EASTERN DISTRICT OF CALIFORNIA
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10                                      SACRAMENTO DIVISION
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   YOCHA DEHE WINTUN NATION; VIEJAS BAND              Case No. 2:19-cv-00025-JAM-AC
                                                 OF KUMEYAAY INDIANS; and SYCUAN BAND OF
           DENTONS US LLP




                                            12   THE KUMEYAAY NATION,                               STIPULATION AND ORDER TO
             (415) 267-4000




                                                                                                    MODIFY STATUS REPORT
                                            13                     Plaintiffs,                      DEADLINE
                                                        v.
                                            14                                                      [L.R. 144; Fed. R. Civ. P. 6]
                                                 GAVIN C. NEWSOM, GOVERNOR OF
                                            15   CALIFORNIA; STATE OF CALIFORNIA,                   Date:         Not applicable
                                                                                                    Time:         Not applicable
                                            16                     Defendants.                      Place:        501 I. St.
                                                                                                                  Sacramento, CA 95814
                                            17                                                                    Courtroom 6, 14th Floor
                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                              -1-             STIPULATION AND [PROPOSED] ORDER
                                                 Case No. 2:19-cv-00025-JAM-AC
                                                                                                             TO MODIFY STATUS REPORT DEADLINE
                                             1          1.      On January 4, 2019, plaintiffs the Yocha Dehe Wintun Nation, the Viejas Band of
                                             2   Kumeyaay Indians, and the Sycuan Band of the Kumeyaay Nation (collectively “Plaintiffs”)
                                             3   served the State of California with the summons, complaint and related documents. Dkts. 4, 5.
                                             4   Gavin Newsom, Governor of the State of California, consented to service of the summons,
                                             5   complaint and related documents as of January 4, 2019. The State and the Governor are hereafter
                                             6   collectively referred to as “Defendants.” Based on the service date of January 4, 2019, the parties
                                             7   must, pursuant to the Court’s Order Requiring Service of Process And Joint Status Report, confer
                                             8   and submit to the Court a joint status report by March 5, 2019. See Dkt. 3 at ¶ 4.
                                             9          2.      On January 24, 2019, the parties stipulated to a fifty-two day extension, until
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10   March 18, 2019, for Defendants to respond to the complaint. Dkt. 6. On the same day, this Court
     SAN FRANCISCO, CALIFORNIA 94105




                                            11   entered the parties’ stipulation as an order of the Court. Dkt. 7.
           DENTONS US LLP




                                            12          3.      Defendants’ initial response to the complaint will be a motion to dismiss.
             (415) 267-4000




                                            13          4.      The deadline for the parties to submit the joint status report will occur before
                                            14   Defendants’ deadline to file their motion to dismiss. The parties agree that the conference
                                            15   required by Federal Rule of Civil Procedure 26(f), as well as the preparation and filing of a joint
                                            16   status report, will be most effective and beneficial if both occurred after the Court rules on
                                            17   Defendants’ motion to dismiss.
                                            18          5.      The parties therefore stipulate and request that the Court order that the Rule 26(f)
                                            19   conference and submission of the required joint status report that includes the Rule 26(f)
                                            20   discovery plan take place on or before June 24, 2019, or another date to be set by the Court at its
                                            21   convenience.
                                            22          IT IS SO STIPULATED.
                                            23   Dated: March 1, 2019               DENTONS US LLP
                                            24
                                                                                    By: /s/ JEFFRY BUTLER
                                            25                                          Jeffry Butler
                                                                                        Paula M. Yost
                                            26                                          Attorneys for Plaintiff
                                                                                        YOCHA DEHE WINTUN NATION
                                            27

                                            28
                                                                                                  -2-          STIPULATION AND [PROPOSED] ORDER
                                                 2:19-cv-00025-JAM-AC
                                                                                                              TO MODIFY STATUS REPORT DEADLINE
                                             1   Dated: March 1, 2019   OFFICE OF THE ATTORNEY GENERAL
                                                                        VIEJAS BAND OF KUMEYAAY INDIANS
                                             2

                                             3
                                                                        By: /s/ TUARI BIGKNIFE
                                             4                              Tuari N. Bigknife (as authorized on March 1, 2019)
                                                                            Attorneys for Plaintiff
                                             5                              VIEJAS BAND OF KUMEYAAY INDIANS
                                             6
                                                 Dated: March 1, 2019   OFFICE OF THE GENERAL COUNSEL
                                             7                          SYCUAN BAND OF THE KUMEYAAY NATION
                                             8

                                             9                          By: /s/ MARK RADOFF
                                                                            Mark A. Radoff (as authorized on March 1, 2019)
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10                              Attorneys for Plaintiff
     SAN FRANCISCO, CALIFORNIA 94105




                                                                            SYCUAN BAND OF THE KUMEYAAY NATION
                                            11
           DENTONS US LLP




                                            12   Dated: March 1, 2019   ATTORNEY GENERAL OF CALIFORNIA
             (415) 267-4000




                                            13

                                            14                          By: /s/ JENNIFER HENDERSON
                                                                            Jennifer T. Henderson (as authorized on March 1, 2019)
                                            15                              Deputy Attorney General
                                                                            Attorneys for Defendants
                                            16                              STATE OF CALIFORNIA AND GOVERNOR GAVIN
                                                                            NEWSOM
                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                    -3-         STIPULATION AND [PROPOSED] ORDER
                                                 2:19-cv-00025-JAM-AC
                                                                                               TO MODIFY STATUS REPORT DEADLINE
                                             1                                                ORDER
                                             2          Pursuant to the parties’ stipulation and good cause appearing, the Court orders that on or

                                             3   before June 24, 2019, the parties shall confer as required by Rule 26(f) and shall prepare and

                                             4   submit to the Court a joint status report that includes the Rule 26(f) discovery plan. The status

                                             5   report shall address all matters outlined in the Court’s Order Requiring Service of Process And

                                             6   Joint Status Report. See Dkt. 3.

                                             7          IT IS SO ORDERED.

                                             8
                                                 Date: March 1, 2019
                                             9
                                                                                               /s/ John A. Mendez____________
ONE MARKET PLAZA, SPEAR TOWER, 24TH FLOOR




                                            10                                                 Hon. John A. Mendez
                                                                                               United States District Court Judge
     SAN FRANCISCO, CALIFORNIA 94105




                                            11
           DENTONS US LLP




                                            12
             (415) 267-4000




                                            13

                                            14

                                            15

                                            16

                                            17

                                            18

                                            19

                                            20

                                            21

                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                                                                                 -4-          STIPULATION AND [PROPOSED] ORDER
                                                 2:19-cv-00025-JAM-AC
                                                                                                             TO MODIFY STATUS REPORT DEADLINE
